Citation Nr: 0115958	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-08 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date, prior to January 11, 1994, 
for a grant of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter and a friend



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
October 1960. He died in June 1985.  The appellant is his 
surviving spouse.

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO, in pertinent part, granted 
entitlement to service connection for the cause of the 
veteran's death effective from January 11, 1994.

In September 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO is response to the appellant's 
request to provide oral testimony before a travel Member of 
the Board at the RO.

In February 2001 the appellant, her daughter and a friend 
provided oral testimony before the undersigned Member of the 
Board at the RO, a transcript of which has been associated 
with the claims file.


FINDINGS OF FACT

1.  The Board in October 1989 denied entitlement to service 
connection for the cause of the veteran's death.



2.  The appellant did not appeal the July 1992 decision 
wherein the Board declined to reopen the claim. 

3.  On January 11, 1994, the RO received correspondence from 
a Member of Congress regarding the claim of entitlement to 
DIC. 

4.  The reopened claim was continuously prosecuted and 
resulted in a VA decision in August 1998 wherein the RO 
granted entitlement to DIC under 38 C.F.R. § 3.311 effective 
January 11, 1994.

5.  The pertinent liberalization of 38 C.F.R. § 3.311 
criteria was the result of regulatory change effective 
September 1, 1994.


CONCLUSION OF LAW

The criteria of an effective date earlier than January 11, 
1994, for entitlement to DIC have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.114, 
3.155, 3.311, as amended effective September 1, 1994, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the RO in April 1985 denied the 
veteran's claim of service connection for leiomyosarcoma as a 
result of exposure to radiation and mailed notice of the 
determination.  


The RO was advised of the veteran's death in June 1985, and 
the death certificate showed the cause of death was the 
result of metastatic cancer of the pancreas. 

The appellant filed her application for DIC in 1986.  The RO 
in August 1986 denied entitlement to service connection for 
the cause of the veteran's death.  The rating board 
considered medical reports from 1984 that showed the 
discovery of a grade IV leiomyosarcoma that was felt to have 
originated in the wall of the small bowel.  Thereafter in 
early 1985 he was found with a recurrence that led to his 
death.  

The rating board noted that the clinical records did not 
report pancreatic cancer or any other specifically listed 
radiogenic disease, and that the cancer that caused death was 
not considered to have been a radiogenic disease.  The Board 
in October 1989 affirmed the RO decision.  In affirming the 
RO decision, the Board cited to the version of 38 C.F.R. 
§ 3.311b then in effect, which provided that radiogenic 
diseases were only those listed in the regulation.  The Board 
also found that the veteran did not meet the definition of a 
radiation exposed veteran to allow for consideration under 
38 U.S.C.A. § 312(c) (now § 1112(c)).

The appellant sought to reopen her claim late in 1989, and 
the RO issued a decision early in 1990 that found she had not 
submitted new and material evidence.  She added a medical 
opinion later in 1990 from Dr. KM, and she appealed the 
September 1990 decision wherein the RO denied her application 
to reopen the claim.  The Board in July 1992 affirmed the RO 
determination.  The Board observed that the additional 
evidence including a medical opinion did not establish that 
the fatal disease, a cancer of the small intestine, was a 
radiogenic disease listed under 38 C.F.R. § 3.311b.  

On January 11, 1994, the RO received correspondence from a 
Member of Congress on behalf of the appellant.  Thereafter 
she added additional evidence that included medical opinion 
regarding the likely dose of radiation the veteran received 
during his service aboard the USS CALHOUN COUNTY (LST 519).  
The Board in June 1997 remanded the case that the RO had 
reopened earlier.  On remand, the RO referred the case to the 
Director, VA Compensation and Pension Service (C&P Service 
Director) who obtained an opinion from the VA Under Secretary 
for Health, as provided for under 38 C.F.R. § 3.311.  Based 
upon the medical opinion and a review of the entire record, 
the C&P Service Director in July 1998 decided that the 
medical estimates of significantly higher dose for the 
veteran were credible, and that this evidence supported a 
determination in the appellant's favor.  The opinion also 
established the effective date for DIC as January 11, 1994.  

The RO implemented the decision in August 1998 and provided 
notice to the appellant in September 1998.  She then argued 
for an earlier effective date based upon the medical opinions 
from Drs. KM and WK  She asserted the letter from Dr. KM 
should have been accepted as new and material evidence long 
ago.  At the Board hearing in February 2001, it was asserted 
that the effective date should be from 1986.  It was asserted 
that the evidence was clear all along that the veteran 
suffered from radiation effects (Transcript, inter alia, 2, 
4, 7-8 and 10).  


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 


Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.  Liberalizing law and Department 
of Veterans Affairs issues.  See § 3.114.  38 C.F.R. 
§ 3.400(p).

(a) Determinations of exposure and dose--(1) Dose assessment. 
In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses. When 
dose estimates provided 
pursuant to paragraph (a)(2) of this section are reported as 
a range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.

(2) Request for dose information. Where necessary pursuant to 
paragraph (a)(1) of this section, dose information will be 
requested as follows: 

(i) Atmospheric nuclear weapons test participation claims. In 
claims based upon participation in atmospheric nuclear 
testing, dose data will in all cases be requested from the 
appropriate office of the Department of Defense. 

(ii) Hiroshima and Nagasaki occupation claims. In all claims 
based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose 
data will be requested from the Department of Defense. 

(iii) Other exposure claims. In all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation. These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service. All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on 
available methodologies.

(3) Referral to independent expert. When necessary to 
reconcile a material difference between an estimate of dose, 
from a credible source, submitted by or on behalf of a 
claimant, and dose data derived from official military 
records, the estimates and supporting documentation shall be 
referred to an independent expert, selected by the Director 
of the National Institutes of Health, who shall prepare a 
separate radiation dose estimate for consideration in 
adjudication of the claim. 


For purposes of this paragraph: (i) The difference between 
the claimant's estimate and dose data derived from official 
military records shall ordinarily be considered 
material if one estimate is at least double the other 
estimate. (ii) A dose estimate shall be considered from a 
``credible source'' if prepared by a person or persons 
certified by an appropriate professional body in the field of 
health physics, nuclear
medicine or radiology and if based on analysis of the facts 
and circumstances of the particular claim.

(4) Exposure. In cases described in paragraph (a)(2)(i) and 
(ii) of this section: (i) If military records do not 
establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded. (ii) Neither 
the veteran nor the veteran's survivors may be required to 
produce evidence substantiating exposure if the information 
in the 
veteran's service records or other records maintained by the 
Department of Defense is consistent with the claim that the 
veteran was present where and when the claimed exposure 
occurred.

(b) Initial review of claims. (1) When it is determined: (i) 
A veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed; (ii) The veteran subsequently developed a radiogenic 
disease; and (iii) Such disease first became manifest within 
the period specified in paragraph (b)(5) of this section; 
before its adjudication the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section. If any of the 
foregoing 3 requirements has not been met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.




(2) For purposes of this section the term ``radiogenic 
disease'' means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer;
(iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) 
Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic 
cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non-malignant thyroid 
nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid 
adenoma; (xx) Tumors of the brain and central nervous system; 
(xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any 
other cancer.

(3) For purposes of paragraphs (a)(1) and (b)(1) of this 
section, ``radiogenic disease'' shall not include 
polycythemia vera. 

(4) If a claim is based on a disease other than one of those 
listed in paragraphs (b)(2) or (b)(3) of this section, VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.

(5) For the purposes of paragraph (b)(1) of this section: (i) 
Bone cancer must become manifest within 30 years after 
exposure; (ii) Leukemia may become manifest at any time after 
exposure; (iii) Posterior subcapsular cataracts must become 
manifest 6 months or more after exposure; and (iv) Other 
diseases specified in paragraph (b)(2) of this section must 
become manifest 5 years or more after exposure.

(c) Review by Under Secretary for Benefits. (1) When a claim 
is forwarded for review pursuant to paragraph (b)(1) of this 
section, the Under Secretary for Benefits shall consider the 
claim with reference to the factors specified in paragraph 
(e) of this section and may request an advisory medical 
opinion from the Under Secretary for Health. (i) If after 
such consideration the Under Secretary for Benefits is 
convinced sound scientific and medical evidence supports the 
conclusion it is at least as likely as not the veteran's 
disease resulted from exposure to radiation in service, the 
Under Secretary for Benefits shall so inform the regional 
office of jurisdiction in writing. The Under Secretary for 
Benefits shall set forth the rationale for this conclusion, 
including an evaluation of the claim under the applicable 
factors specified in paragraph (e) of this section.

(ii) If the Under Secretary for Benefits determines there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.

(2) If the Under Secretary for Benefits, after considering 
any opinion of the Under Secretary for Health, is unable to 
conclude whether it is at least as likely as not, or that 
there is no reasonable possibility, the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall refer the matter to an 
outside consultant in accordance with paragraph (d) of this 
section.

(3) For purposes of paragraph (c)(1) of this section, ``sound 
scientific evidence'' means observations, findings, or 
conclusions which are statistically and epidemiologically 
valid, are statistically significant, are capable of 
replication, and withstand peer review, and ``sound medical 
evidence'' means observations, findings, or conclusions which 
are consistent with current medical knowledge and are so 
reasonable and logical as to serve as the basis of management 
of a medical condition.


(d) Referral to outside consultants. (1) Referrals pursuant 
to paragraph (c) of this section shall be to consultants 
selected by the Under Secretary for Health from outside VA, 
upon the recommendation of the Director of the National 
Cancer Institute. The consultant will be asked to evaluate 
the claim and provide an opinion as to the likelihood the 
disease is a result of exposure as claimed. (2) The request 
for opinion shall be in writing and shall include a 
description of: (i) The disease, including the specific cell 
type and stage, if known, and when the disease first became 
manifest; (ii) The circumstances, including date, of the 
veteran's exposure;
(iii) The veteran's age, gender, and pertinent family 
history; (iv) The veteran's history of exposure to known 
carcinogens, occupationally or otherwise; (v) Evidence of any 
other effects radiation exposure may have had on the veteran; 
and
(vi) Any other information relevant to determination of 
causation of the veteran's disease.

The Under Secretary for Benefits shall forward, with the 
request, copies of pertinent medical records and, where 
available, dose assessments from official sources, from 
credible sources as defined in paragraph (a)(3)(ii) of this 
section, and from an independent expert pursuant to paragraph 
(a)(3) of this section. (3) The consultant shall evaluate the 
claim under the factors specified in paragraph (e) of this 
section and respond in writing, stating whether it is either 
likely, unlikely, or approximately as likely as not the 
veteran's disease resulted from exposure to ionizing 
radiation in service. The response shall set forth the 
rationale for the consultant's conclusion, including the 
consultant's evaluation under the applicable factors 
specified in paragraph (e) of this section. The Under 
Secretary for Benefits shall review the consultant's response 
and transmit it with any comments to the regional office of 
jurisdiction for use in adjudication of the claim.



(e) Factors for consideration. Factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) The 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) The veteran's gender and pertinent family history; (4) 
The veteran's age at time of exposure; (5) The time-lapse 
between exposure and onset of the disease; and (6) The extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

(f) Adjudication of claim. The determination of service 
connection will be made under the generally applicable 
provisions of this part, giving due consideration to all 
evidence of record, including any opinion provided by the 
Under Secretary for Health or an outside consultant, and to 
the evaluations published pursuant to Sec. 1.17 of this 
title. With regard to any issue material to consideration of 
a claim, the provisions of Sec. 3.102 of this title apply. 

(g) Willful misconduct and supervening cause. In no case will 
service connection be established if the disease is due to 
the veteran's own willful misconduct, or if there is 
affirmative evidence to establish that a supervening, 
nonservice-related condition or event is more likely the 
cause of the disease. (Authority: Pub. L. 98-542)[50 FR 
34459, Aug. 26, 1985, as amended at 54 FR 42803, Oct. 18, 
1989; 58 FR 16359, Mar. 26, 1993. Redesignated at 59 FR 5107, 
Feb. 3, 1994, and amended at 59 FR 45975, Sept. 6, 1994; 60 
FR 9628, Feb. 21, 1995; 60 FR 53277, Oct. 13, 1995; 63 FR 
50994, Sept. 24, 1998]






In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

(a) General. All decisions of the Board will be stamped with 
the date of mailing on the face of the decision. Unless the 
Chairman of the Board orders reconsideration, and with the 
exception of matters listed in paragraph (b) of this section, 
all Board decisions are final on the date stamped on the face 
of the decision. With the exception of matters listed in 
paragraph (b) of this section, the decision rendered by the 
reconsideration Panel in an appeal in which the Chairman has 
ordered reconsideration is final. (b) Exceptions. Final Board 
decisions are not subject to review except as provided in 38 
U.S.C. 1975 and 1984 and 38 U.S.C. chapters 37 
and 72. A remand is in the nature of a preliminary order and 
does not constitute a final decision of the Board.  38 C.F.R. 
§ 20.1100.

(a) Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision (as 
the term ``party'' is defined in Rule 1401(b) (Sec. 
20.1401(b) of this part) in accordance with Rule 1404 (Sec. 
20.1404 of this part). (b) All final Board decisions are 
subject to revision under this subpart except: (1) Those 
decisions which have been appealed to and decided by a court 
of competent jurisdiction; and (2) Decisions on issues which 
have subsequently been decided by a 
court of competent jurisdiction.  38 C.F.R. § 20.1400.


In order to obtain review by the Court of Appeals for 
Veterans Claims of a final decision of the Board of Veterans' 
Appeals, a person adversely affected by such decision shall 
file a notice of appeal with the Court within 120 days after 
the date on which notice of the decision is mailed pursuant 
to section 7104(e) of this title. (2) An appellant shall file 
a notice of appeal under this section by delivering or 
mailing the notice to the Court.  38 U.S.C.A. § 7266.

Reconsideration of an appellate decision may be accorded at 
any time by the Board of Veterans' Appeals on motion by the 
appellant or his or her representative or on the Board's own 
motion: (a) Upon allegation of obvious error of fact or law; 
(b) Upon discovery of new and material evidence in the form 
of relevant records or reports of the service department 
concerned; or (c) Upon allegation that an allowance of 
benefits by the Board has been materially influenced by false 
or fraudulent evidence submitted by or on behalf of the 
appellant.  38 C.F.R. § 20.1000.
Analysis

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], but finds the record is adequate for a 
determination on this matter.  The effective date 
determination does not involve a claim that pertinent 
evidence was not obtained.  The question here is one of 
interpretation of the evidence previously of record.  There 
is no further duty to assist.  

Upon review of the written argument it appears there is no 
dispute that a timely appeal was not filed following 
notification of the July 1992 decision wherein the Board 
declined to reopen the claim for service connection for the 
cause of the veteran's death.  After the appellant was 
notified of this decision, there is no correspondence of 
record prior to that received on January 11, 1994, that could 
reasonably be interpreted as an application to reopen the 
claim.  

The essential focus must be given to the application of 
38 C.F.R. § 3.114 in the general framework of effective date 
determinations.  The basic provisions of the regulations 
applicable to effective date determinations in claims of DIC 
are consistent as they provide for an effective date from the 
later of the date of receipt of claim or when entitlement 
arose after final disallowance, except where otherwise 
provided.  

Here the application to reopen the claim was received several 
months before the effective date of liberalizing regulations 
and service connection for the fatal sarcoma was based upon 
the veteran's exposure to ionizing radiation in service.  
There was no other plausible basis for service connection 
given that the record did not show the fatal sarcoma until 
many years after service.  

Thus the claim was granted under the liberalized regulation 
that recognized the list of radiogenic diseases found in 
38 C.F.R. § 3.311 was not an exclusive list.  The appellant 
could then establish that the fatal disease was radiogenic in 
view of the medical evidence.  Under the applicable 
regulation, the determination of the probable radiation dose 
obtained from official sources could be challenged with an 
alternative dose that met the regulatory criteria.  That was 
the situation that confronted the VA C&P Service Director 
since the opinion obtained from the VA Under Secretary for 
Health did not provide any medical basis to challenge the 
validity of the alternative dose estimate.  

The effective date of the liberalizing regulation was 
September 1, 1994, and under the applicable regulations there 
was no basis for an earlier effective date for service 
connection unless the application to reopen was filed earlier 
than the effective date of the changed regulation.  

The effective date coincided with the date of the decision in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) and was 
intended to give claimants the benefit of 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114. See 60 Fed. Reg. 9628, 
February 21, 1995, amending 38 C.F.R. §§ 3.311 adding a new 
subsection (b)(4) to implement Pub. L. 103-446.  

Prior to the amendment, 38 C.F.R. § 3.311b(b)(2) provided 
that "radiogenic disease" included only those diseases 
listed in subsection (2)(i) through (2)(xv) and this was 
consistent from the initial proposal.  See 50 Fed. Reg. 
15848, April 22, 1985 proposing radiogenic diseases specified 
in section 2(5) of Pub. L. 98-542.  The fatal sarcoma was not 
among the diseases included in the list.  The Board, as 
required, had applied the regulation as intended in view of 
the explicit language regarding radiogenic diseases.  
38 U.S.C.A. § 7104(c). 

In summary, the RO granted payment of DIC benefits from 
January 11, 1994 based upon consideration of a reopened claim 
early in 1994.  There was no pending claim for DIC earlier, 
and under the circumstances, the decision represented the 
correct application of 38 C.F.R. § 3.114 and other applicable 
regulatory criteria to the evidence in determining the 
effective date for DIC entitlement.  DIC was properly paid 
from the month immediately following the January 11, 1994 
effective date. 38 U.S.C.A. § 5111.

There is no additional entitlement shown based upon a correct 
application of the relevant law and regulations for the Board 
to grant the benefit sought.  The appellant has not cited any 
legal authority, statute, regulation, or Court case that 
would permit a grant of the benefits requested on appeal.  
She seeks entitlement to coincide with the initial 
application for DIC soon after the veteran's death, but the 
final Board decisions in 1989 and 1992 cannot be overlooked, 
and given the facts of this case, there is no basis for 
entitlement earlier than established by the RO.  


See also VAOPGCPREC 10-94 that instructs section 5110(g) 
authorizes awards retroactive for as much as one year from 
date of receipt of claims when awards are made "pursuant to 
any Act or administrative issue," although in no event may 
they be made effective earlier than the effective date 
thereof.  The same interpretation may be found in VAOPGCPREC 
9-94.

The argument for an earlier effective date cannot be 
favorably considered given the facts of this case.  Her 
argument could be interpreted as an argument for clear and 
unmistakable error (CUE) in the prior Board decisions.  
However, the Board must point out that the claim has not been 
made with specificity.  The Board will point out to the 
appellant that the specific elements of a CUE claim are set 
forth in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) as a 
three-pronged test for purposes of determining whether such 
error is present in a prior determination.  For purposes of 
determining whether CUE is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  The provisions 
of 38 U.S.C.A. §§ 5109A, 7111 and 38 C.F.R. § 20.609(c)(4) 
and Part 20, Subpart O) are applicable to Board decisions. 

The Board finds that the record does not disclose any basis 
for rendering the prior decisions nonfinal in the absence of 
CUE on account of grave procedural error.  There are 
currently two statutorily authorized means to obtain 
reevaluation of a final VA benefit decision through CUE or 
submission of new and material evidence.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal. 

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require 
that a "garden variety" breach of VA's duty to 
assist, in the development of a claim that is well 
grounded, be construed as tolling the finality of 
an underlying RO decision, but we also believe that 
it would be unwise for this Court to extend Hayre 
to encompass such a duty-to-assist violation.  At 
some point, there is a need for finality within the 
VA claims adjudication process; thus, the tolling 
of finality should be reserved for instances of 
"grave procedural error"--error that may deprive a 
claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  


Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  None of these 
apply to the facts at hand.  Nor does the Board need to 
discuss equitable tolling which is another potential means of 
obtaining such review as discussed in Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998), as the facts do not warrant its 
application.

In summary, the RO assigned a January 11, 1994, effective 
date for DIC based upon the VA C&P Service Director's 
decision in July 1998.  Although the appellant has expressed 
a determination to obtain the result she believes is 
warranted (February 2001 Board hearing transcript at 8), the 
Board is left with the belief that the decision on appeal 
represented the correct application of 38 C.F.R. § 3.114 and 
other applicable regulatory criteria to the evidence and 
there is no other basis for the Board to grant the benefit 
sought.  

The documentary evidence received at the recent Board hearing 
essentially duplicated other records on file or discussed 
radiation effects.  Thus, this evidence is not material to 
the issue at hand.  The question here is not whether there 
was evidence of radiation exposure but whether the veteran 
had a radiogenic disease.  The claim was properly adjudicated 
under the version of 38 C.F.R. § 3.311 then in effect that 
provided the list of radiogenic diseases was an exclusive 
list.  

The veteran did not meet threshold criteria for consideration 
under the more liberal presumptive rules of 38 U.S.C.A. 
§ 312(c) (since recodified as section 1112(c).  The 
liberalized regulation issued after she reopened the claim 
provided the basis for the favorable determination. 


ORDER

Entitlement to an effective date, prior to January 11, 1994, 
for a grant of DIC benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

